—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Dabiri, J.), rendered June 18, 1996, convicting him of robbery in the first degree (two counts) and robbery in the second degree (four counts), upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The trial court correctly denied the defendant’s request for a missing witness charge concerning two eyewitnesses. The prosecution is . not required to present the testimony of all eyewitnesses (see, People v Stridiron, 33 NY2d 287, 292). The uncalled witnesses’ testimony here would merely have been cumulative (see, People v Gonzalez, 68 NY2d 424, 428; People v David, 243 AD2d 486). O’Brien, J. P., Sullivan, Pizzuto and Krausman, JJ., concur.